Citation Nr: 0023834	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-17 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim seeking restoration of service connection for 
residuals of empyema with asthmatic bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1946 to 
September 1947, and from January to June 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal in a manner that warrants some explanation.  
By rating action of May 1949, the RO granted service 
connection for residuals of empyema of the left chest with 
thickened pleura.  By rating action of January 1957, the RO 
amended the prior rating action to included asthmatic 
bronchitis.  In September 1959, the RO proposed to sever 
service connection for residuals of empyema with asthmatic 
bronchitis.  In a December 1959 rating decision, the RO 
severed service connection for residuals of empyema with 
asthmatic bronchitis.  In October 1960, the Board denied the 
veteran's claim of restoration of service connection for 
residuals of empyema.  In September 1971, the Board denied 
the veteran's application to reopen a claim of service 
connection for residuals of empyema with asthmatic bronchitis 
(characterized as a chest condition).  In March 1979, the 
veteran's former representative requested a reconsideration, 
which the Board granted.  In an August 1979 decision, the 
Board upheld prior decisions of the Board in October 1960 and 
September 1971 denying the veteran's claim seeking 
restoration of service connection for residuals of empyema 
with asthmatic bronchitis (characterized a chest disability).  
The Board's August 1979 decision is final.  38 U.S.C.A. 
§ 7104 (West 1991).

By a February 1999 rating decision, the RO denied the 
veteran's application to reopen a previously denied claim 
seeking restoration of service connection for residuals of 
empyema with asthmatic bronchitis.  The RO notified the 
veteran of that decision, and the veteran filed a timely 
appeal of that decision to the Board.  In December 1999, the 
veteran testified from the RO before an acting member of the 
Board sitting in Washington, D.C., via Video Conference.  

In this regard, it should be noted that a previously denied 
claim of service connection may not be reopened in the 
absence of new and material evidence.  See 38 U.S.C.A. § 5108 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has made it clear that the 
Board has a duty to address the new and material evidence 
issue regardless of the RO's actions.  Barnett v. Brown, 
8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167 (1996).  
Consequently, the decision that follows includes a 
determination on the question of whether the previously 
denied claim should be reopened.


FINDINGS OF FACT

1.  In a decision, dated in August 1979, the Board upheld 
decisions of the Board in October 1960 and September 1971, 
denying service connection for a chest disability based on a 
finding that the disability preexisted service and was not 
shown to have been aggravated thereby.

2.  Certain new evidence received since the August 1979 Board 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of the veteran's claim seeking 
restoration of service connection for residuals of empyema 
with asthmatic bronchitis.

3.  Evidence has been presented that tends to imply that a 
pre-existing chest disability may have been aggravated by 
service.


CONCLUSION OF LAW

1.  New and material evidence sufficient to reopen a claim 
seeking restoration of service connection for residuals of 
empyema with asthmatic bronchitis has been submitted.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The claim seeking restoration of service connection for 
residuals of empyema with asthmatic bronchitis is well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's current claim of service connection for 
residuals of empyema with asthmatic bronchitis is not his 
first such claim.  As noted above, the Board's August 1979 
decision is final.  38 U.S.C.A. § 7104 (West 1991).  As a 
result, the Board may now consider the veteran's claim of 
service connection on the merits only if "new and material 
evidence" has been presented or secured since the 
August 1979 denial.  38 U.S.C.A. § 5108 (West 1991); Manio v. 
Derwinski, 1 Vet. App. 144, 145-46 (1991).  (For the purpose 
of determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) has been 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) indicated that the Colvin test for 
"materiality" made it more difficult for claimants to 
submit new and material evidence than did the test found in 
38 C.F.R. § 3.156, and thus the Federal Circuit overruled 
Colvin in this respect.  Therefore, the ruling in Hodge must 
be considered as easing the appellant's evidentiary burden 
when seeking to reopen a previously and finally denied claim.  
Hodge, supra.

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach to handling applications to reopen as 
outlined in Manio v. Derwinski with a three-step approach.  
See also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Under this three-step approach, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, the Secretary must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, then VA may proceed to evaluate the 
merits of the claim, but only after ensuring the duty to 
assist under 38 U.S.C. § 5107(a) has been fulfilled.  Elkins, 
supra.

The veteran submitted a request to reopen his claim seeking 
restoration of service connection for residuals of empyema 
with asthmatic bronchitis in September 1998.  Additional 
evidence, including December 1999 hearing testimony and 
written statements to the effect that his residuals of 
empyema with asthmatic bronchitis were aggravated by service, 
is new but the Board finds that it is not material.  While 
the veteran is competent to describe symptoms he was 
experiencing which he observed during service, his assertions 
that his disability was aggravated by service are not helpful 
to the fact-finding process because he is not competent to 
provide evidence that requires medical expertise.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Moray 
v. Brown, 5 Vet. App. 211, 214 (1993) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, 
correspondence from a private physician, dated in 
December 1999, describing the relationship between the 
veteran's fibrothorax (left side) and service-related 
problems.  The physician noted that the veteran developed an 
empyema requiring a decortication that left him with a 
fibrothorax and a reduced ventilatory capability, which also 
led to a contraction of the left hemithorax.  The physician 
further indicated that it was to be totally expected, that 
the veteran was excused from service, because the veteran had 
a reduced ventilatory capability and did not have the 
capacity to perform the duties required of him.  The 
physician noted that, since then, the veteran had gone on to 
develop progressive reduction in his ventilatory capability 
culminating in respiratory failure.  

What is different about the newly received evidence is that 
it now includes a private medical opinion addressing the 
issue of whether the veteran's chest disability increased in 
severity during service.  This evidence is new and material 
as defined by 38 C.F.R. § 3.156(a).  It short, it tends to 
support the veteran's claim in a manner somewhat different 
from the evidence previously of record.  Consequently, the 
December 1999 private opinion bears directly and 
substantially upon the issue at hand: whether a preexisting 
chest disability increased in severity during service beyond 
the naturally expected course of such preexisting disability.  
The Board finds that the December 1999 private opinion is 
neither duplicative nor cumulative, and is so significant 
that it must be considered in order to decide fairly the 
merits of the underlying claim.  38 C.F.R. § 3.156(a) (1999).  
In other words, the newly received evidence is material to 
the underlying basis for the August 1979 Board decision.  
Accordingly, the Board concludes that the veteran has 
submitted new and material evidence.

In light of the finding above that the claim is reopened, the 
Board turns to a review of the entire record on a de novo 
basis.  38 C.F.R. § 3.156(b) (1999).  In addressing the claim 
anew, the Board first must determine whether the veteran's 
claim of service connection is well grounded.  Elkins, supra.  
A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d at 1468.

Every appellant is presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (1999).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).

The reasonable inferences made from reading the opinion of 
the private physician dated in December 1999 lead the Board 
to conclude that the veteran's claim seeking restoration of 
service connection for residuals of empyema with asthmatic 
bronchitis is well grounded.  The Board finds that the 
December 1999 private opinion provides a strong suggestion by 
competent authority that the veteran's chest disability pre-
existed service and was aggravated by service.  Under these 
circumstances, the Board finds that the claim seeking 
restoration of service connection for residuals of empyema 
with asthmatic bronchitis is well grounded.  See 38 U.S.C.A. 
§ 5107(a).


ORDER

The application to reopen a claim seeking restoration of 
service connection for residuals of empyema with asthmatic 
bronchitis is granted.

The claim seeking restoration of service connection for 
residuals of empyema with asthmatic bronchitis is well 
grounded; to this extent, the appeal is granted.


REMAND

Because the Board has concluded that the claim seeking 
restoration of service connection for residuals of empyema 
with asthmatic bronchitis is well grounded, VA has a duty to 
assist the veteran in the development of facts pertaining to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Epps, supra.

Since the evidence described above strongly suggests that the 
veteran's chest disability may have been aggravated by 
service, the Board finds that further evidentiary development 
would be helpful, including scheduling the veteran for a VA 
examination to determine whether such disability pre-existed 
service and underwent a worsening therein.  38 C.F.R. § 19.9 
(1999).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal with any pertinent records. 

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of treatment for residuals of 
empyema with asthmatic bronchitis that 
has not already been made part of the 
record, including treatment records from 
the private physician who provided the 
December 1999 opinion.  The RO should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA 
examination.  The claims folders, with 
any evidence obtained pursuant to the 
request above, must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that a chest disability 
pre-existed service, and whether any pre-
existing chest disability underwent an 
increase in service beyond its naturally 
expected progress.  A complete rationale 
for all opinions expressed should be 
provided.  If the examiner disagrees with 
the opinion offered by the December 1999 
private physician, a detailed explanation 
for the reason why must be provided.

4.  Following completion of the 
foregoing, the RO should re-adjudicate 
the claim.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH 
	Acting Member, Board of Veterans' Appeals

 



